Citation Nr: 0840886	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteochondritis 
dissecans of the left hip.

2.  Entitlement to service connection for dysplasia and 
osteoarthritis of the left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 3, 1952, to July 
23, 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In October 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  At the hearing, 
the Board granted a motion to advance this case on the docket 
due to advanced age.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).

The issue of entitlement to service connection for dysplasia 
and osteoarthritis of the left hip is addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  No abnormality of the veteran's left hip was found on 
examination for entrance onto active duty.

2.  Osteochondritis dissecans was present in service; the 
condition is not a defect and did not clearly and 
unmistakably undergo no chronic increase in severity as a 
result of service.


CONCLUSION OF LAW

Osteochondritis dissecans was incurred in active duty.  38 
U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of the claim.  In addition, the evidence currently 
of record is sufficient to substantiate the claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2007).  
See also VAOPGCPREC 3-2003 (July 16, 2003).

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes.  38 C.F.R. § 3.303 
(c).  VA's General Counsel has held that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental, or familial origin as long as the evidence as 
a whole establishes that the conditions in question were 
incurred or aggravated during service within the meaning of 
VA laws and regulations.  It also has expressly stated that 
the terms "disease" and "defects" must be interpreted as 
being mutually exclusive.  The term "disease" is broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  The term "defects" is definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  See VAOPGCPREC 82-90 
(July 18, 1990).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records reflect that the veteran's lower 
extremities were clinically evaluated as normal during an 
examination performed at the time of his entrance onto active 
duty.  Shortly thereafter, the veteran began complaining of 
hip pain, and physical examination revealed limitation of all 
movement of the left hip.  An X-ray study showed coxa plana, 
which was attributed to old and untreated Legg-Calvé-Perthes 
disease.  The report of a Board of Medical Survey in July 
1952 reflects that the final diagnosis was osteochondritis 
dissecans of the left hip and that the Medical Survey Board 
determined that the veteran was unfit for service as a result 
of this condition.  The Medical Survey Board also determined 
that the disability was not the proximate result of active 
service.  At the October 2008 hearing, the veteran testified 
that he has experienced chronic left hip pain since his 
separation from service.

Since the veteran's left hip was found to be normal on the 
entrance examination, the presumption of soundness applies.  
The osteochondritis dissecans diagnosed in service is not a 
defect for which service connection is precluded.  In order 
for that presumption to be rebutted, clear and unmistakable 
(obvious or manifest) evidence must demonstrate that the 
disorder existed before acceptance and enrollment and that it 
was not aggravated by service.  38 U.S.C.A. § 1111.

Here, there is clear and unmistakable evidence that the 
veteran's left hip osteochondritis existed prior to service, 
but the evidence does not clearly and unmistakably establish 
that it was not aggravated by active duty.  Indeed, the 
record tends to suggest that this disability was aggravated 
by service.  At the October 2008 hearing, the veteran 
testified that the only residual of his pre-service left hip 
injury was a very minor limp and that this limp did not 
preclude his participation in activities such as sports.  The 
Board has no reason to doubt the veteran's credibility, 
particularly in light of the fact that his lower extremities 
were evaluated as normal prior to his entrance onto active 
duty.  The veteran also testified and reported to his VA 
health care providers that although his left hip was 
relatively asymptomatic prior to service, he experienced 
chronic pain in the left hip during and after service.  The 
Board notes that the veteran was first diagnosed with 
osteochondritis dissecans during service.  

In sum, after reviewing all of the pertinent evidence of 
record, the Board is unable to conclude that the veteran's 
osteochondritis dissecans clearly and unmistakably was not 
aggravated by active service.  Accordingly, the presumption 
of soundness has not been rebutted, and the veteran is 
entitled to service connection for this disability.


ORDER

Entitlement to service connection for osteochondritis 
dissecans of the left hip is granted.


REMAND

The veteran also contends that service connection is 
warranted for osteoarthritis and dysplasia of the left hip.  
The earliest evidence of these disabilities are the diagnoses 
rendered in private treatment records dated in 2001.  There 
is no medical evidence of record, however, concerning the 
etiology of these disabilities.  Moreover, an October 2005 
private treatment record describes these disabilities as 
congenital but does not address whether they were aggravated 
by the veteran's active service.  Accordingly, the Board 
finds that a VA examination is necessary so that a medical 
opinion regarding the etiology of the veteran's left hip 
osteoarthritis and dysplasia may be obtained.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the osteoarthritis 
and dysplasia of his left hip.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based on the examination results and the 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each of these left hip disorders 
(osteoarthritis and dysplasia) as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active service or his osteochondritis 
dissecans of the left hip, to include 
whether the disorder was permanently 
worsened by the osteochondritis dissecans 
of the left hip.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

2.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for osteoarthritis and 
dysplasia of the left hip based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, the case has been advanced on the Board's 
docket based on the appellant's advanced age.  It must also 
be afforded expeditious treatment by the originating agency.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


